Trippe, Judge.
We see no reason, in this case, why the aid of a Court of equity should be invoked. The defense as to the usury is a plain, legal defense, which a mortgagor can make under the sections 3899 and 3900 of the Revised Code. Nor is there any greater reason why the complainant should resort to equity to avail himself of his defense, as to the damages he alleges he has-sustained by the mismanagement complained of. His claim for these is good at law, and can be set up under the contract of lease, as a payment or partial payment, to the extent that the facts would show the damages to be. By the contract for the lease the creditors were to cultivate the plantation in a “farmer-like style,” and to apply the net proceeds to the payment of the debt. If they had made $1,000 00 of profits, the debt would be paid to that amount. If the profits had been as much as the debt, the whole debt would be paid. If by mismanagement, and in violation of the contract, they did not make the $1,000 00 or enough to discharge their claim, when they could have so done by proper management, the debtor can set up such failure so as to have his debt credited or discharged in full, according to the facts. This could be done under the same provisions of the Code, which would allow the defense of usury.
Judgment affirmed.